 

CaSe: 4:19-CV-00260-BYP DOC #Z 9 Filed: 02/26/19 l Of 1. Page|D #Z 114

AO 458 (Rev. 06/09) Appearance of Counsel

UNITED STATES DISTRICT COURT

 

for the
Northem District of Ohio
Susan Beiersdorfer et al. )
Plainnf` )
v. ) Case No. 4:19-cv-00260
Secretarv of State Frank LaRose, et al. )
Dejendant )
APPEARANCE OF COUNSEL

To: The clerk of court and all parties of record
I am admitted or otherwise authorized to practice in this court, and I appear in this case as counsel for:

Secretarv of State Frank LaRose

Date: 02/26/2019 s/ Sarah E. Pierce
Attomey ’s signature

SARAH E. PlERCE (0087799)
Printed name and bar number

Ohio Attorney Genera|
Constitutiona| Offices Section
30 E. Broad Street, 16th F|oor

Co|umbus, Ohio 43215
Address

sarah.pierce@ohioattorneygenera|.gov
E-mail address

(614) 466-2872

Telephone number

(614) 728-7592
FAX number

CERTIFICATE OF SERVICE

I hereby certify that on February 26, 2019, the foregoing was filed electronically. Notice of this
filing will be sent to all parties for whom counsel has entered an appearance by operation of the Court’s
electronic filing system. Parties may access this filing through the Court’s system. I further certify that a
copy of the foregoing has been served by e-mail or facsimile upon all parties for whom counsel has not yet
entered an appearance and upon all counsel who have not entered their appearance via the electronic system.

s/Sarah E. Pierce
SARAH E. PIERCE (0087799)
Assistant Attorney General

